DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5; and 12 recites the limitation "the oil reservoir" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernaudo et al. (WO2018/152637) in view of Ellison (US 3640001).
As per claim 15: Bernaudo discloses a method of evaporating a liquid (see Pg.3, lines. 30-31, a method of preparing a cannabinoid-based liquid composition; Fig.1) in a vaporizing apparatus to generate a vapor (as shown in fig.1, step24, Distillation of Extracted Oil; Pg.2, lines.12-14, a method for forming a vaporizing article comprising collecting a cannabinoid distillate from a plant product; hence, a vaporizing device is being used to form a vaporizing article), the method comprising the steps of: 
a. sealing a chamber with a quantity of liquid therein (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduce pressure created by a vacuum pump to produce a distillate; it is inherent that a liquid/substance/oil/material is placed in a chamber/reservoir/storage, and that a vacuum chamber is sealed to prevent from leaking),
b. activating at least one vacuum pump which communicates with the chamber via an activation passage (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduced pressure created by a vacuum pump to produce a distillate; and it is inherent  that the chamber is connected to the pump in order for the vacuum pump to perform it duties), and operating the pump to reduce a pressure inside of the chamber until the liquid evaporates (see Pg. 4, lines 6-8, the resulting essential oil is then distilled in step 24 by heating the oil to a high temperature under a reduced pressure created by a vacuum pump to produce a distillate);
d. drawing the vapor outwardly from the chamber via the outlet (see Pg. 4, lines 8-10, in step 26, the distilled is collected by condensing the vapors produced in step 24 on a cooled surface).
However, Benaudo does not explicitly disclose sealing the chamber by closing a valve; and (c). opening the valve to place the chamber into communication with an outlet; 
	Ellison discloses a field of air evacuation pumps for vaporizations and teaches sealing a chamber by closing a valve (see fig. 1; Col. 2, lines 14-15; wherein the valve 19 may be opened to atmosphere at 40 (outlet) when closed the pump, to accommodate pressure rise in that container; and the valve 19 has to seal the chamber when closed, in order to have pressure rise in the container/reservoir); and c) opening the valve to place the chamber into communication with an outlet (see fig. 1, Col. 2; lines 14-15, the valve 19 may be opened to atmosphere at 40 (outlet) when closed to the pump, to accommodate pressure rise in the container) in order to prevent/reduce the risk of injury and thereby use a release valve to prevent excessive pressurization within the chamber to preventing over pressurized or could be injured to the user during operation.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the method of evaporating a liquid in a vaporizing apparatus to generate a vapor of Bernaudo by having sealing the chamber by closing a valve; and (c). opening the valve to place the chamber into communication with an outlet as taught by Ellison in order to prevent/reduce the risk of injury and thereby use a release valve to prevent excessive pressurization within the chamber to preventing over pressurized or could be injured to the user during operation.

Allowable Subject Matter
Claims 1-4; 6-11; and 13-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831